Citation Nr: 9928087	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  95-32 986	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUE

Whether the reduction of the appellant's improved death 
pension benefits effective February 1991 was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from February 1944 to December 
1945.  He died in December 1968.  The appellant was his 
widow.

This appeal arose from a September 1994 RO determination 
which reduced the appellant's improved death pension benefits 
effective February 1991.

By decision of April 1997, the Board of Veterans Appeals 
(Board) remanded this case to the RO for further development 
of the evidence and for due process development.  

In January 1998, the Board stayed adjudication of appeals 
involving issues requiring discussion of federal tax 
information contained in Income Verification Match (IVM) 
files, pending Board resolution of questions regarding 
handling and mailing of Board decisions discussing IVM 
information.


FINDING OF FACT

While the appellant's claim was in appellate status before 
the Board, she died on [redacted] August 1999.



CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim, and the 
appeal with respect to the issue of the propriety of the 
reduction of the appellant's improved death pension benefits 
effective February 1991 is dismissed.  38 U.S.C.A. § 7104(a) 
(West Supp. 1999); 38 C.F.R. § 20.1302 (1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

While the claim as to the propriety of the reduction of the 
appellant's improved death pension benefits effective 
February 1991 was in appellate status before the Board, 
evidence was received in September 1999 that the appellant 
had died on [redacted] August 1999.  As a matter of law, veterans' 
and appellants' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  Under the circumstances, the Board 
finds that this appeal on the merits has become moot by 
virtue of the death of the appellant, and must thus be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a); 38 C.F.R. § 20.1302.


ORDER

The appeal with respect to the issue of the propriety of the 
reduction of the appellant's improved death pension benefits 
effective February 1991 is dismissed.


		
BRUCE E. HYMAN
Member, Board of Veterans' Appeals



 


